DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I directed to claims 1-2 in the reply filed on 03 August 2021 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites “the Ag plating layer and the thermoelectric conversion element are bonded to each other via a sintered body of Ag”, but it is not clear which thermoelectric conversion element is being referenced by this limitation as claim 1 defines “a plurality of thermoelectric conversion elements”. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claim 2 is also rejected as indefinite by depending from indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al (WO 2017/086043, reference made to US 2019/0051807 as equivalent English translation), and further in view of Dannoux et al (US 2009/0025772).

Regarding claim 1 Okumura discloses a thermoelectric conversion module comprising: 
5a plurality of thermoelectric conversion elements ([0160]-[0161], Fig. 11 see: semiconductor elements 42 which are thermoelectric elements); 

a second heat transfer plate having a second electrode portion disposed on the other end side of the plurality of thermoelectric conversion elements ([0148]-[0153], Fig. 11 see: second insulating substrate 32 with support layer 26 having second electrode 34), 
10wherein the plurality of thermoelectric conversion elements are electrically connected to each other via the first electrode portion and the second electrode portion ([0160]-[0161], Fig. 11 see: semiconductor elements 42 connected in series by first electrode 24 and second electrode 34), and
the first heat transfer plate disposed on the one end side of the thermoelectric conversion elements is formed from a first insulating circuit board provided with a first insulating layer and the first electrode portion made of copper or a copper alloy formed 15on one surface of the first insulating layer ([0116]-[0118], Fig. 11 see: first insulating substrate 22 can be polyimide film with a copper electrode 24b, considered analogous to a flexible printed circuit board (para [0171])).
Okumura teaches an Au plating layer directly formed on a surface of the first electrode portion opposite to the first insulating layer ([0117], Fig. 11 see: gold electrode layer 24a over copper electrode 24b) where a Ni layer is not present between the first electrode portion and the Au plating layer ([0117], Fig. 11 see: gold electrode layer 24a directly on copper electrode 24b without an Ni layer), and the Au plating layer and the thermoelectric conversion element are bonded to 20each other via a sintered body of Ag 
Okumura teaches the electrode 24 can have a multilayer structure chosen from metals including copper and silver (para [0117]), but does not explicitly disclose an embodiment where copper electrodes are plated with silver (Ag) such that a Ag plating layer is directly formed on a surface of the first electrode portion opposite to the first insulating layer, and a Ni layer is not present between the first electrode portion and the Ag plating layer, and the Ag plating layer and the thermoelectric conversion element are bonded to 20each other via a sintered body of Ag.
Dannoux teaches a thermoelectric conversion module comprising electrodes formed from copper coated with silver (Dannoux, [0017], [0032]).
Dannoux and Okumura are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Okumura in view of Dannoux to form the electrode layer 24a of Okumura from Ag instead of Au as Okumura teaches the electrodes can be have multilayer metal structures including silver (Okumura, para [0117]) and Dannoux teaches electrodes formed from copper coated with silver (Dannoux, [0017], [0032]) was a known electrode structure in thermoelectric modules, and such a modification would have amounted to the mere use of a known electrode structure for its intended purpose in the known environment of a thermoelectric conversion module to accomplish the entirely expected result of forming an electrode 

Regarding claim 2 modified Okumura discloses the thermoelectric conversion module according to claim 1, and the claim 2 limitations “wherein an internal resistance increase rate of the thermoelectric conversion module is 60% or less after applying 100 thermal cycles from 4500C to 1500C to a first 25heat transfer plate side while a second heat transfer plate side is fixed at 800C in the air” are directed to an inherent property of the thermoelectric conversion module. Applicant’s instant specification at paras [0007]-[0010] state that this property is a result of the lack of a Ni layer at an interface of the Ag plating layer and first electrode portion and thus insulating nickel oxide is not generated during operation and generation of electrical resistance at the interface is suppressed.
As the invention of modified Okumura has the structural features of a lack of a Ni layer at an interface of the Ag plating layer and first electrode portion, the thermoelectric conversion module will inherently recite the property wherein an internal resistance increase rate of the thermoelectric conversion module is 60% or less after applying 100 thermal cycles from 4500C to 1500C to a first 25heat transfer plate side while a second heat transfer plate side is fixed at 800C in the air. See MPEP 2112.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al (WO 2017/086043, reference made to US 2019/0051807 as equivalent English translation) in view of Dannoux et al (US 2009/0025772) as applied to claim 1 above, and further in view of Kiyosawa et al (US 2014/0150463).

Regarding claim 2 modified Okumura discloses the thermoelectric conversion module according to claim 1, and in the alternative wherein it’s not clear that Okumura explicitly discloses wherein an internal resistance increase rate of the thermoelectric conversion module is 60% or less after applying 100 thermal cycles from 4500C to 1500C to a first 25heat transfer plate side while a second heat transfer plate side is fixed at 800C in the air, Kiyosawa teaches for thermoelectric conversion modules, the durability of a thermoelectric conversion module is a variable that can be modified by controlling an internal resistance increase rate of the thermoelectric conversion module (Kiyosawa, [0074]).
Therefore the durability of the thermoelectric conversion module is a variable that can be modified, among others, by varying an internal resistance increase rate of the thermoelectric conversion module.  For that reason, the internal resistance increase rate of the thermoelectric conversion module, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the internal resistance increase rate cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation the internal resistance increase rate of the thermoelectric conversion module of modified Okumura to obtain the desired durability of the thermoelectric conversion module (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz-Harder (US 2009/0272417), and further in view of Shutoh et al (US 2002/0179135).

Regarding claim 1 Shulz-Harder discloses a thermoelectric conversion module comprising: 
5a plurality of thermoelectric conversion elements ([0023], Fig. 1 see: Peltier elements 4); 
a first heat transfer plate having a first electrode portion disposed on one end side of the plurality of thermoelectric conversion elements ([0022]-[0024], Fig. 1 see: a first one of ceramic substrates 2 with a plurality of contact surfaces 3 on one side of Peltier elements 4); and 
a second heat transfer plate having a second electrode portion disposed on the other end side of the plurality of thermoelectric conversion elements ([0022]-[0024], Fig. 1 see: a second one of ceramic substrates 2 with a plurality of contact surfaces 3 on the opposite side of Peltier elements 4), 
10wherein the plurality of thermoelectric conversion elements are electrically connected to each other via the first electrode portion and the second electrode portion ([0022]-[0024], Fig. 1 see: Peltier elements 4 connected in series through contact surfaces 3 between terminals 5 and 6), 
the first heat transfer plate disposed on the one end side of the thermoelectric conversion elements is formed from a first insulating circuit board provided with a first insulating layer and the first electrode portion made of copper or a copper alloy formed 3N4 with metal regions 9 of a structured copper foil forming contact surfaces 3 which is considered analogous to “a first insulating circuit board”),
 a Ag plating layer is formed on a surface of the first electrode portion opposite to the first insulating layer ([0027]-[0028], [0032], [0043], [0067], Fig. 7 see: intermediate layer 14 formed from silver and/or gold) and 
the Ag plating layer and the thermoelectric conversion element are bonded to 20each other via the sintered body of Ag ([0030]-[0031], Fig. 7 see: sinter layer 15 of silver bonding intermediate layer 14 to Peltier elements 4).
Shulz-Harder does not explicitly disclose an embodiment where the Ag plating layer is directly formed on the surface of the first electrode portion opposite to the first insulating layer, such that the Ni layer is not present between the first electrode portion and the Ag plating layer, but Shulz-Harder teaches the Nickel intermediate layer 13 can be fundamentally omitted (para [0028], [0038] Fig. 13). 
Shutoh teaches an embodiment of a thermoelectric conversion module where an electrode comprises an Ag plating layer directly formed on a copper layer such that the Ni layer is not present between the first electrode portion and the Ag plating layer where the Ag plating layer is bonded to a thermoelectric element through an Ag containing paste (Shutoh, [0180], [0181]-[0182], [0186] see: electrodes having a Cu plated layer followed by an Ag plated layer which are bonded to the thermoelectric elements with an Ag-Sb paste).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Shulz-Harder in view of Shutoh to form the Ag plating layer of Shulz-Harder (intermediate layer 14 formed from silver) directly formed on the copper layer of Shulz-Harder (metal regions 9 of a structured copper foil) such that the Ni layer is not present between the first electrode portion and the Ag plating layer as taught by Shutoh (Shutoh, [0180], [0181]-[0182], [0186] see: electrodes having a Cu plated layer followed by an Ag plated layer without an intermediate nickel layer) as Shulz-Harder teaches the Nickel intermediate layer 13 can be fundamentally omitted (para [0028], [0038] Fig. 13) and such a modification would have amounted to the mere use of a known electrode structure for its intended purpose in the known environment of a thermoelectric conversion module to accomplish the entirely expected result of forming an electrode portion and intermediate metal pad for bonding to the Ag sintered body and electrically connect the thermoelectric elements of Shulz-Harder in series.

Regarding claim 2 modified Shulz-Harder discloses the thermoelectric conversion module according to claim 1, and the claim 2 limitations “wherein an internal resistance increase rate of the thermoelectric conversion module is 60% or less after applying 100 thermal cycles from 4500C to 1500C to a first 25heat transfer plate side while a second heat transfer plate side is fixed at 800C in the air” are directed to an inherent property of the thermoelectric conversion module. Applicant’s instant specification at 
As the invention of modified Shulz-Harder has the structural features of a lack of a Ni layer at an interface of the Ag plating layer and first electrode portion, the thermoelectric conversion module will inherently recite the property wherein an internal resistance increase rate of the thermoelectric conversion module is 60% or less after applying 100 thermal cycles from 4500C to 1500C to a first 25heat transfer plate side while a second heat transfer plate side is fixed at 800C in the air. See MPEP 2112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726